Citation Nr: 1614947	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  12-14 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to October 1945.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of a lung condition, other than chronic obstructive pulmonary disease (COPD), has been raised by the record in an October 2013 report of general information, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability.  The Veteran claims his sleep apnea is secondary to his service connected COPD.  

The Veteran was afforded a VA respiratory examination in September 2010.  The Veteran reported a diagnosis of sleep apnea in 2004.  The examiner reviewed the service medical records and noted that they did not show treatment or diagnoses of any sleep disorder in service.  The examiner opined that the Veteran's obstructive sleep apnea was less likely as not due to the Veteran's COPD and less likely as not aggravated by the COPD.  The examiner stated that there is no relationship between sleep apnea and COPD.  Obstructive sleep apnea is usually caused by a blocked or narrow airway during sleep.  The examiner noted that the Veteran was obese when he was diagnosed with sleep apnea and that the extra soft fat tissue can thicken the wall of the windpipe.  This causes the inside opening to narrow which makes it harder to keep open.  Additionally, the aging process limits the brain signals' ability to keep the throat muscles stiff during sleep.  This made it more likely that the airway would narrow or collapse.  If the oxygen level drops to a dangerous level it triggers the brain to disturb the sleep.  This helps tighten the upper airway muscles and open the windpipe.  Normal breathing starts again often with a loud snort or choking sound.  The examiner noted that COPD is less air flowing in and out of the airways because the airways and air sacs lose their elastic quality.  The alveoli, walls between many of the air sacs are destroyed.  

In March 2016, following the issuance of the September 2010 examination report, the Veteran's representative filed a statement citing to an article titled "A growing problem: War Veterans Suffering from Sleep Apnea" published in February 1, 2013, by researchers from Wayne State University School of Medicine.  The Board notes that the article is not associated with the claims file; however, the Veteran's representative stated that the article notes that stress endured by people exposed to war can cause fractured sleep which is the main symptom of sleep apnea.  Additionally, the representative noted that the article claims that the diagnosis for obstructive sleep apnea may be more difficult when war Veterans have been exposed to violence for a long time because the symptoms are very similar to other chronic health conditions such as post traumatic stress disorder (PTSD).  The representative pointed to the Veteran's occupation as a medic and the use of dichlorodiphenyltrichloroethane (DDT) in the delousing of concentration camp survivors in the war; and the Veteran's participation in the "Battle of the Bulge" and exposure to gunfire, bombardments, and tank attacks.  Though the Veteran's military personnel records do not indicate whether the Veteran served in the "Battle of the Bulge," his separation qualification record reflects he was in charge of a bath section where the handling and treatment of gas casualties were taken care of.  He was also in charge of the delousing of civilians and displaced persons.  

In light of the above considerations, the Board remands the Veteran's claim for entitlement to service connection for sleep apnea, to include as secondary to a service-connected disability, for a new VA medical opinion as to the nature and etiology of the Veteran's sleep apnea.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As the issue is being returned on remand, all pertinent VA treatment records since April 2013, need to be obtained and considered.  38 C.F.R. § 3.159 (2015).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain copies of all VA treatment records concerning the Veteran since April 2013 and associate them with the claims file.

2.  Thereafter, forward the claims file to a VA clinician of appropriate expertise to obtain an opinion as to the nature, extent, onset, and etiology of any sleep apnea disorder found to be present.  The claims folder, including a copy of this REMAND, must be provided to the examiner for review of pertinent documents therein, and the examination report should reflect such review was accomplished.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the examination report.  The examiner is requested to provide an opinion regarding the following:

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea disorder had its clinical onset during service or otherwise is related to an event or incident of service?

b.  Whether the Veteran's sleep apnea disorder is at least as likely as not (probability of at least 50 percent), due to or permanently aggravated by an acquired service connected disorder.

The examiner(s) should comment upon the article referenced by the Veteran's representative in the March 2016 statement concerning sleep apnea and war time service.

The examiner(s) should comment upon prior examination of record.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the development requested above has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the appellant should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





